DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 10 is objected to because of the following informalities:  There appears to be a typo in the limitation “wherein the component is a diagram component” in lines 1-2.  It is believed that this was intended to read - - wherein the component is a diaphragm component - - . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenz et al. (5,573,032) in view of Mitchell et al. (US PGPub 2012/0283963 A1).
As to claim 1, Lenz et al. teaches a valve controller (figures 3 and 6, note that the structure of claim 6 is substantially the same as that shown in figure 3, column 7, 
a valve actuator (314) coupled to a valve and operable to actuate a movable control element of the valve (column 5, lines 55-63 and figures 2 and 6);
an actuator control signal generator (the portion of 310 responsible for sending the desired valve position) configured to receive a valve control signal and to generate and transmit to the valve actuator a corresponding actuator control signal (figure 6 and column 4, lines 8-20, column 6, lines 19-25, and column 8, lines 10-14);
a valve position controller (310) receiving a set point value from a controller (306) and executing a control algorithm to output the valve control signal for controlling the valve (column 8, lines 10-14);
an operating conditions sensor (304 and thermal sensor) configured to sense a parameter of the operating environment in which the valve or the valve actuator is operating (column 5, lines 52-55 and column 10, lines 9-32); and
an integrated diagnostics module (338) receiving information of:
(a) an indication of the sensed parameter of the operating environment (pressure from 306 and 330 and pressure from 340, see figure 6, as well as any other measured environmental parameters column 8, lines 25-30);
and
(b) (i) a position of the movable control element (from 342, column 8, lines 18-24),
(ii) a movement of the movable control element,
(iii) the valve control signal,

(v) the set point value (from 304, column 5, lines 52-55), 
and configured to analyze the received information (a) and (b) and to determine, based on the received information (a) and (b) and further based on predetermined profile data for the valve or the valve actuator, a wear state for a component of the valve or a component of the valve actuator (column 7, lines 44-65, column 8, line 35-33, and column 10, lines 9-32).
Lenz et al. does not explicitly teach the wear state includes a predicted remaining lifetime.
Mitchell et al. teaches an integrated diagnostics module (34) configured to analyze the received information of the sensed parameter and operation data and to determine, based on the received information and further based on predetermined profile data, the predicted remaining lifetime of the valve or a component of the valve actuator (paragraphs [0053] and [0055], life predictive models; note that paragraph [0044] teaches the failure mode rate, which are used to make the life predictive models as in paragraphs [0044], [0048]-[0049] and [0055], is a function of and therefore depends on a plurality of values associated with the operating parameters, see paragraph [0044]), and therefore that a wear state includes a predicted remaining lifetime.
It would have been obvious to one skilled in the art before the effective filing date to modify Lenz et al. to have the wear state includes a predicted remaining lifetime, measured in cycles, as taught by Mitchell et al. because it allows the user to be informed of the wear state of the system in an intuitive manner, allowing for the actual 
As to claim 2, Lenz et al. as modified teaches wherein the predetermined profile data identify one or more components of the valve and/or one or more replaceable components of the actuator that have a predictable lifetime under given operating conditions (column 8, lines 2-53 of Lenz et al. and paragraphs [0040]-[0041] and [0048] of Mitchell et al.).
As to claim 3, Lenz et al. as modified teaches wherein the predetermined profile data also identify a relationship between the predictable lifetime and the given operating conditions (paragraph [0044] of Mitchell et al.).
As to claim 4, Lenz et al. as modified teaches wherein the integrated diagnostics module receives the indication of the sensed parameter of the operating environment and selects a corresponding subset of the predetermined profile data according to the received indication of the sensed parameter of the operating environment, and uses the subset of the predetermined profile data to determine the predicted remaining lifetime (column 8, lines 2-53 of Lenz et al. and paragraphs [0044], [0048], [0050]-[0051] and [0054]-[0055] of Mitchell et al.).
As to claim 5, Lenz et al. as modified teaches wherein the integrated diagnostics module implements a counter that is incremented or decremented according to the information (b) (column 8, lines 18-24 of Lenz et al. teaches the measurement of the position of the piston as a part of the information (b), and figures 4 and 8, paragraphs 
As to claim 6, Lenz et al. teaches wherein the information (b) is received from a position sensor (342).
As to claim 7, Lenz et al. as modified teaches wherein the predetermined profile data are derived from laboratory data of the same valve or the same actuator operating under conditions corresponding to the operating environment (column 6, lines 30-56 of Lenz et al.).
As to claim 8, Lenz et al. as modified teaches (citations to Lenz et al. unless otherwise indicated) wherein the integrated diagnostics module (338) is configured to generate notification state data and communicate the notification state data to a remote computer or remote operator (column 8, lines 45-53), wherein the notification state data indicate the predicted remaining lifetime for the component (paragraph [0055]-[0060]).
As to claim 10, Lenz et al. teaches wherein the component is a diagram component, a packing gland component, a bushing component, a seal component, or a shaft component of the valve assembly (column 8, line35-column 9, line 33 teaches at least the component is a bushing component, or a seal component).
As to claim 11, Lenz et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except explicitly teaching wherein the predicted remaining lifetime is a cycle lifetime for the component indicating a desired lifetime of the component based on a projected number of operating cycles of the valve assembly as a function of the parameter of the operating environment.

It would have been obvious to one skilled in the art before the effective filing date to modify Lenz et al. as modified to further include wherein the predicted remaining lifetime is a cycle lifetime for the component indicating a desired lifetime of the component based on a projected number of operating cycles of the valve assembly as a function of the parameter of the operating environment as taught by Mitchell et al. because using cycles for the lifetime measurement is a well known function for relating the projected lifetime of a component part and enables estimations in an intuitive measure for cyclical devices with predictable results.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lenz et al. (5,573,032) and Mitchell et al. (US PGPub 2012/0283963 A1) as applied to claim 8 above, and further in view of Palusamy et al. (5,311,562).
As to claim 9, Lenz et al. as modified does not explicitly teach wherein the notification state data include recommend replacement parts and/or recommended service actions for performing maintenance or replacement on the component.
Palusamy et al. teaches wherein the notification state data include recommend replacement parts and/or recommended service actions for performing maintenance or 
It would have been obvious to one skilled in the art before the effective filing date to modify Lenz et al. as modified to further include wherein the notification state data include recommend replacement parts and/or recommended service actions for performing maintenance or replacement on the component as taught by Palusamy et al. because it allows the user to be notified and to guide the user to the appropriate actions to extend the life of the system to maximize the efficiency of the plant operations (column 11, lines 13-31, and column 13, lines 39-58) with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eryurek et al. (US PGPub 2004/0249583 A1) and Dillon et al. (US PGPub 2008/0288321 A1) teach valve monitoring and diagnostic systems similar to that disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853